JS 44 (Rev. 10/20)

Case 2:20-cv-05044¢y841L COVER SHBET 10/12/20 Page 1 of 17

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEL INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS

CHRISTINA M. O’NEIL

(b) County of Residence of First Listed Plaintiff Montgomery
(EXCEPT IN U.S, PLAINTIFF CASES)

County of Residence of First Listed Defendant

DEFENDANTS
BB&T BANK a/k/a Branch Banking & Trust Co

Winston-Salem NC

 

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Marc A. Weinberg, Esq., 815 Greenwood Ave.,
Ste. 22, Jenkintown, PA 19046; (215) 576-0100

 

 

II. BASIS OF JURISDICTION (Place an “xX” in One Box Only)

[]1 U.S. Government

 

(For Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X" in One Box for Plaintiff
and One Box for Defendant)

 

[=]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (11 [7] 1 Incorporated or Principal Place [Cj4 (4
of Business In This State

oO 2 U.S. Government C4 Diversity Citizen of Another State Ol 2 | 2 Incorporated and Principal Place Ol 5 Oo 5

Defendant (indicate Citizenship of Parties in item Il) of Business In Another State
Citizen or Subject of a [13 [3 Foreign Nation Ole (C6

Foreign Country
IV. NATURE OF SUIT (Place an “X" in One Box Only)

   

 

      

 

 

 

 

 

 

 

 

  

 
   

 

 
     

 

 

 

 

 

Click here for: Nature of Suit Code Descriptions.

 

 

     
  

 

  

 

   

 
 
     
  
 
 
    
    
 

SCONTRAGE: “TORTS: fe ben a) FORREITURE/PENALTY..: [°° BANKRUPTCY®4.
110 Insurance PERSONAL INJURY PERSONAL INJURY | |625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane oO 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | _|690 Other 28 USC 157 3729%a))
140 Negotiable Instrument Liability (_] 367 Health Care/ |_| 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY-RIG wey | 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
H 151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability [_] 840 Trademark Corrupt Organizations
| 153 Recovery of Overpayment Liability PERSONAL PROPERTY [222 LABOR @ 3" 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
[_] 190 Other Contract Product Liability [_] 380 Other Personal | }720 Labor/Management Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury OC 385 Property Damage 740 Railway Labor Act |_| 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical |_| 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act |_| 864 SSID Title XVI 890 Other Statutory Actions
TT GREAL PROPERDYE: si a| enn A z PRISONER:RETITIONS=|_|790 Other Labor Litigation [_] 865 RSI (405(g)) 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: |_}791 Employee Retirement | | 893 Environmental Matters
220 Foreclosure 441 Voting ae Alien Detainee Income Security Act E : SE] | 895 Freedom of Information
230 Rent Lease & Ejectment » | 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) |_| 896 Arbitration
245 Tort Product Liability Accommodations |_| 530 General [_] 871 1RS—Third Party 899 Administrative Procedure
[_]290 All Other Real Property [_] 445 Amer. w/Disabilities -[_] 535 Death Penalty Teo MIGRATIONS... 26 USC 7609 Act/Review or Appeal of
Employment Other: [is Naturalization Application Agency Decision
| 446 Amer. w/Disabilities -] | 540 Mandamus & Other 465 Other Immigration |_| 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)
| 1 Original mg Removed from
Proceeding State Court

3. Remanded from

Appellate Court Reopened

42 USC 12101

Brief description of cause:
Employment discrimination under the ADA

VI. CAUSE OF ACTION

 

4 Reinstated or 5 Transferred from
O O Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Transfer

6 Multidistrict
Litigation -

8 Multidistrict
O Litigation -
Direct File

 

 

 

 

 

 

VII REQUESTED IN [7] CHECK IF THISIS A CLASS ACTION DEMAND S$ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [=lyes LLINo
VIII. RELATED CASE(S)
instructions):
IF ANY (See instructions)’ nge DOCKET NUMBER
i a
DATE SIGNAT' OF ATTORNEY OF RECORD
10/12/2020 A C— ~
FOR OFFICE USE ONLY ~ ‘
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

ee
Case 2:20-cv-05044-NNETED STATES PISTRICEPLOYRD/12/20 Page 2 of 17
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: (S 3 2. HOLACE AVEN U ia 1 ABINGTON, p A 19 00|

Address of Defendant: 2-0) WEST SECOND sTRE ET, WINSTD N- SALE M NC 2710\

Place of Accident, Incident or Transaction: BUCKS COANTY + MONTGOMERY CounTY, PA
( DOYLESTOWN + JENKINTOWN)

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No NK
case filed by the same individual?

 

 

I certify that, to my knowledge, the within case 1 is / 4 is nof related to any case now pending or within one year previously terminated action in

this court except as noted above.
[Gui Wout

DATE: \o| | W

 

 

 

 

 

J Mhorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)
Z

CIVIL: (Place a ¥ in one category only)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
C1 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
(1 2. FELA L] 2. Airplane Personal Injury
[1 3. Jones Act-Personal Injury LJ 3. Assault, Defamation
C1 4. Antitrust [] 4. Marine Personal Injury
H 5. Patent L] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
CI 7. Civil Rights [] 7. Products Liability
(1 8. Habeas Corpus [] 8. Products Liability — Asbestos

9. Securities Act(s) Cases CI 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):

11. All other Federal Question Cases :

(Please specify): UZ USC LZA0\ Ck DA J

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, MARC A ‘ \NV b iN ERG . counsel of record or pro se plaintiff, do hereby certify:
L

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

Relief other than monetary damages is sought.

pave: LO[[2 [20

 

 

 

   

yiaerTiere it applicable 0 004 4
L. Attorney-at-Law / Pro Se Plaintiff Attorney 1.D. # (if applicable)
bi

NOTE: A trial de novo will be a trial by jury only if there ha$ been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 3 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
CARISTINA o7 NE\L : CIVIL ACTION

 

Vv

BBt+T BANK : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. aN
(oie| 20 Aue TAN
(zIs)Stw- 100 —_(21S )St- W276 WEIN BERGOCHPPINEIN (OM
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 4 of 17

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

(b) In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (e) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery,
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 5 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CHRISTINA M. O’NEIL
1832 Horace Avenue
Abington, PA 19001

Plaintiff,

ae ee

CIVIL ACTION COMPLAINT

v.
NO.:

BB&T BANK a/k/a BRANCH
BANKING & TRUST CO. :
200 West Second Street : JURY TRIAL DEMANDED
Winston-Salem, NC 27101 3

Defendant :
I. PRELIMINARY STATEMENT

1. Plaintiff, Christina M. O’Neil (hereinafter “Plaintiff’) brings this action under the

Americans with Disabilities Act, 42 U.S.C. §12101, ef seq. (hereinafter “ADA”), for disability
discrimination, the Pennsylvania Human Relations Act, 43 P.S. §954 et seg. and applicable
Pennsylvania common law. Plaintiff seeks equitable relief, compensatory damages, costs and
attorney fees from Defendant for Defendant’s discriminatory practices and other tortuous

actions.

Il. THE PARTIES

 

2. Plaintiff is an adult individual and citizen of the Commonwealth of Pennsylvania
residing at the above-captioned address.

3. Upon information and belief, Defendant, BB&T Bank a/k/a Branch Banking and
Trust, Co., (hereinafter “BB&T”) is a corporation that maintains a principal place of business at
the above-captioned address and is licensed and authorized to do business in the Commonwealth

of Pennsylvania.
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 6 of 17

4. At all times material hereto, BB&T acted individually, and/or through its agents,
representatives, servants and/or employees, ostensible or otherwise, who were then and there
engaged in BB&T’s business and acting within the scope of their agency, servitude and/or
employment on behalf of BB&T.

5. At all times material hereto, the conduct of BB&T as enumerated within this
Complaint occurred within the Commonwealth of Pennsylvania and the Counties of Bucks and
Montgomery.

fl. JURISDICTION AND VENUE

 

6. Jurisdiction over this action is conferred on this Court by 28 U.S.C. §1331 and 28
U.S.C. §1343.

7. Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C.
§1391.

8. At all times material hereto, BB&T was “engaged in an industry affecting
commerce” as defined in the Labor Management Relations Act, 29 U.S.C. 142 (1) and (3).

9. At all times material hereto, BB&T employed more than fifty (50) employees.

10.  Atall times material hereto, BB&T was an “employer” as defined by the ADA,
42 U.S.C, §12101, et seg.

11.  Atall times material hereto, BB&T was an “employer” as defined by §§4 and 5 of
the Pennsylvania Human Relations Act, 43 P.S. §954 et seq.

12. At all times material hereto, Plaintiff was supervised by Christopher T. Everett
(hereinafter “Everett”).

13.  Atall times material hereto, Plaintiff was supervised by Steve McAlan

(hereinafter “McAlan”).
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 7 of 17

14.  Atall times material hereto, Everett and McAlan aided and abetted the
interference, discrimination, hostile work environment and harassment that Plaintiff was
subjected to during the course and scope of her employment.

15. Plaintiff has complied with all jurisdictional prerequisites and was issued a Notice
of Right to Sue by the Equal Employment Opportunity Commission on August 3, 2020 (Exhibit
“A”).

IV. FACTUAL BACKGROUND

 

16. In or about February, 2007, Plaintiff was hired by the Defendant as a bank teller.

17. Upon information and belief, until May, 2019, Plaintiff worked at a BB&T
Branch located at 152 N. Main Street, Doylestown, PA 18901.

18. Plaintiff suffers from Persistent Depressive Disorder and Generalized Anxiety.

19. Persistent Depressive Disorder and Generalized Anxiety are disabilities.

20. Plaintiff has suffered from these illnesses since at least June, 2018.

21. In 2018, Plaintiff received Family Medical Leave Act leave related to her
disabilities.

22. Plaintiff requested an accommodation from the Defendants, as flare-ups of
Plaintiffs anxiety and depression impaired her ability to concentrate at work, and intensified the
Plaintiff's feelings of stress, further exacerbating her disabilities.

23. Upon information and belief, Everett knew about the Plaintiff's medical condition
as well as Plaintiffs need for an accommodation.

24. Upon information and belief, in or about May, 2019, Everett forced Plaintiff to

transfer to a BB&T branch located at 180 Old York Road, Jenkintown, PA 19046.
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 8 of 17

25. Plaintiff indicated to Everett that she was not comfortable with being transferred,
and was particularly concerned with transferring to the BB&T Jenkintown branch, as that branch
was known to have a hostile work environment.

26. Plaintiff was informed by Defendant that she had no alternative but to transfer to
the Jenkintown BB&T branch, despite openings existing at two (2) other BB&T branches in the
area.

27. Upon her transfer to the BB&T Jenkintown branch, Plaintiff was supervised by
McAlan, who, upon information and belief created a hostile work environment which caused
flare-ups of Plaintiff’s anxiety and depression.

28. | McAlan would verbally accost the Plaintiff, and Plaintiff felt threatened by
McAlan’s behavior.

29. Upon information and belief, McAlan was aware of Plaintiff’s disability.

30. Often, McAlan’s behavior would cause plaintiff to become nervous, anxious and
stressed, causing Plaintiff to cry.

31. | When McAlan’s behavior caused an exacerbation of Plaintiff’s disability, McAlan
simply told the Plaintiff to “stop crying.”

32.  Atno time did Defendant take any steps to accommodate Plaintiff's disabilities.

33.  Onor about June 11, 2019, Plaintiff was forced to resign her position with

Defendant.
34. Plaintiffs forced resignation was a constructive discharge.
35. Throughout Plaintiff's employment, Plaintiff was subjected to a hostile work

environment on a daily basis by her supervisors because of her disability.
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 9 of 17

36. Throughout Plaintiff's employment, the hostile work environment that Plaintiff
was subjected to caused Plaintiffs medical condition to become aggravated and exacerbated.

37.  Atall times material hereto, Plaintiff was able to work in her position of Head
Teller.

38.  Atall times material hereto, Plaintiff was qualified for the position of Head
Teller.

39.  Atall times material hereto, Plaintiff was performing satisfactorily in her position
as Head Teller.

40.  Atall times material hereto, Plaintiff was able to perform the essential functions
of her job as a Head Teller with or without taking intermittent FMLA leave and/or a reasonable
accommodation.

41. Upon information and belief, Defendant had a continuing need for the work that
Plaintiff had been performing.

42. The reasonable accommodation requested by Plaintiff would not unduly burden
BB&T and would not cause BB&T undue hardship.

43.  Atall times material hereto, Plaintiff was an individual with a disability as
defined by the ADA, 42 U.S.C. §12101, ef seq.

44,  Atall times material hereto, Plaintiff is an individual with a disability who, with
or without reasonable accommodation, could perform the essential functions of her job as a Head
Teller.

45. Atal times material hereto, Plaintiff's impairments substantially limited her

major life activities.
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 10 of 17

46.  Atall times material hereto, Plaintiff had a record of impairments that
substantially limited her major life activities.

47.  Atall times material hereto, Plaintiff was regarded as having impairments that
substantially limited her major life activities.

48.  Atall times material hereto, Plaintiff was subjected to severe and pervasive
harassment because of her disability.

49.  Atall times material hereto, Plaintiff subjectively and reasonably perceived the
environment to be abusive.

50.  Atall times material hereto, the aforesaid harassment was unwelcome.

51.  Atall times material hereto, Defendant knew of the alleged harassment but failed
to take measures to remedy said harassment.

52.  Atno time did Defendant, or any of the principles, supervisors, managers,
officers, directors or agents of BB&T, institute an effective grievance procedure designed to
eliminate the discrimination, hostile work environment, harassment, retaliation, interference with
exercising rights under the ADA, and discrimination for exercising rights under the ADA and no
reasonable steps were taken to prevent the same in the workplace; and if said policy existed,
Defendants failed to follow and/or enforce any of the requirements of said policy.

53.  Asadirect and proximate cause of the acts and omissions set forth herein,
Plaintiff was constructively discharged from her employment to her great financial detriment;
was caused pain and suffering and loss of enjoyment of life, suffered severe emotional distress,

embarrassment, humiliation and depression, and suffered exacerbation and/or aggravation of her

disability.
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 11 of 17

54.  Atall times material hereto, BB&T had a continued need for the work that
Plaintiff had been performing.
COUNT I

CHRISTINA M. O’NEIL V. BB&T BANK a/k/a BRANCH BANKING AND TRUST CO.
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

ee a An a ee

55. Plaintiff hereby incorporates by reference all of the aforementioned paragraphs as
if fully set forth at length herein.

56. Plaintiff was a member of the class of persons entitled to protection from
unlawful discriminatory acts, hostile work environment, harassment, retaliation, and termination
pursuant to the Americans with Disabilities Act, 42 U.S.C. §12101, et seq., because of Plaintiffs
serious medical condition and/or disability as set forth above.

57.  Atall times material hereto, Defendant was aware of Plaintiff’s medical condition
and/or disability.

58.  Atall times material hereto, Plaintiff was qualified for the position of Head
Teller.

59. At all times material hereto, Plaintiff was performing her job satisfactorily.

60. Defendant discriminated against Plaintiff because of her medical conditions
and/or disability by subjecting Plaintiff to a hostile work environment, harassment, retaliation
and termination because of her medical condition and/or disability.

61. Defendant discriminated against Plaintiff because of her medical conditions
and/or disability by refusing to consider and/or provide Plaintiff with a reasonable
accommodation despite Plaintiff's repeated requests for a reasonable accommodation.

62.  Atall times material hereto, the aforementioned harassment was unwelcome.
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 12 of 17

63.  Atall times material hereto, the aforementioned harassment was severe and
pervasive.

64.  Atall times material hereto, the aforementioned harassment unreasonably altered
the condition of Plaintiff's employment and created a hostile work environment.

65.  Plaintiff’s constructive discharge was causally related to her medical conditions
and/or disability as she was subjected to a hostile work environment, harassment, retaliation and
termination because of her medical conditions and/or disability.

66. Defendant failed to use reasonable care to prevent and promptly correct the
harassment and hostile work environment to which Plaintiff was subjected during the course of
her employment with BB&T.

67. Defendant knew or should have known about the aforementioned harassment and
hostile work environment to which Plaintiff was subjected during the course of her employment
with BB&T.

68. Defendant failed to take prompt, remedial action to eliminate the aforementioned
harassment and hostile work environment to which Plaintiff was subjected during the course of
her employment with BB&T.

69. The discrimination, harassment, hostile work environment, retaliation and
termination to which Defendants subjected Plaintiff was intentional, with malice and with
reckless indifference.

70. Plaintiff's medical conditions and/or disability was used by Defendants as a
negative factor in Defendant’s decision to transfer Plaintiff from the BB&T Doylestown branch

to the BB&T Jenkintown branch.
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 13 of 17

71. During the course and scope of Plaintiff's employment she was subjected to
ongoing antagonism as a result of medical conditions and/or disability.

72.  Defendant’s aforementioned conduct and treatment of Plaintiff would discourage
other employees from exercising and/or attempting to exercise their rights under the ADA.

73. During the course and scope of her employment, Plaintiff was treated less
favorably than other similarly situated employees who did not have a serious medical condition
or disability as defined by the ADA, 42 U.S.C. §12101, et seq.

74. The conduct of Defendants’ treatment of Plaintiff in her employment,
constructive discharge and retaliation violated the ADA, 42 U.S.C. §12101, et seq., as Plaintiffs
harassment, hostile work environment, retaliation and discharge from employment was based
upon her serious medical condition and/or disability, and her request for a reasonable
accommodation for her medical conditions and/or disability.

WHEREFORE, Plaintiff, Christina M. O’Neil, seeks a determination that Defendant
violated the Americans with Disabilities Act, 42 U.S.C. §12101, et seq. and requests all damages
and relief permitted under the ADA, including but not limited to: back pay and front pay;
equitable relief; injunctive relief included but not limited to barring future discriminatory
conduct; attorney’s fees, expert fees, costs and expenses; and such further relief as this Court
deems just and fair.

COUNT II

CHRISTINA M. O’NEIL V. BB&T BANK a/k/a BRANCH BANKING AND TRUST CO.
VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT

75. Plaintiff hereby incorporates by reference all of the aforementioned paragraphs as
if fully set forth at length herein.
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 14 of 17

76. Defendant discriminated against Plaintiff because of her serious medical
conditions and/or disability by subjecting Plaintiff to a hostile work environment, harassment,
retaliation and constructive discharge because of her medical condition and/or disability and
refused to consider Plaintiff's request for a reasonable accommodation or provide Plaintiff with a
reasonable accommodation in violation of the Pennsylvania Human Relations Act, 43 P.S. §954,
et seq.

77. Defendant discriminated against Plaintiff in the terms, conditions and privileges
of her employment as Defendants allowed, fostered and subjected Plaintiff to harassment, hostile
work environment and retaliation on the premises of BB&T as set forth above.

78. The conduct of Defendant’s treatment of Plaintiff in her employment,
constructive discharge and retaliation violated the Pennsylvania Human Relations Act, 43 PS.
§954, et seq., as Plaintiffs harassment, hostile work environment, retaliation and discharge from
employment was based upon her serious medical condition and/or disability, and her request for
a reasonable accommodation for her medical conditions and/or disability.

WHEREFORE, Plaintiff, Christina M. O’Neil, seeks a determination that Defendants
violated the Pennsylvania Human Relations Act, 43 P.S. §954, et seq., and requests all damages
and relief permitted under the Pennsylvania Human Relations Act, 43 P.S. §954, et seq.,
including but not limited to: back pay and front pay; equitable relief; injunctive relief included
but not limited to barring future discriminatory conduct; attorney’s fees, expert fees, costs and

expenses; and such further relief as this Court deems just and fair.
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 15 of 17

Respectfully submitted,

BY: L—_—

 

MARC A. WEINBERG, ESQUIRE
Attorney for Plaintiff

P.A. LD. 60643

$15 Greenwood Ave., Ste. 22
Jenkintown, PA 19046

(215) 576-0100

mweinberg@saffwein.com
Dated: 10/12/2020
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 16 of 17

EXHIBIT A
Case 2:20-cv-05044-MSG Document1 Filed 10/12/20 Page 17 of 17

 

 

 

 

EEOC Form 184 (11/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
DISMISSAL AND NOTICE OF RIGHTS
To: Christina O'Neil From: Philadelphia District Office
1832 Horace Avenue 801 Market Street
Abington, PA 18001 Suite 1300
. Philadelphia, PA 19107
_] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Tetephone No.
530-2019-04767 Legal Technician (267) 589-9700

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information ebtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been talsed by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

HO HOUUUO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscriminatton Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

 

 

On behalf of the Commission
hoi an — August 3, 2020
Enclosures(s) Jamie R. Williamson, (Date Maited)
District Director
c _Ferhana Ali Robert P. Maizel, Esq.
Associate Regulatory Risk Manager, Legal SAFREN & WEINBERG
Department 815 Greenwood Ave
ooo Wi Suite 22
2200 Wilson Boulevard Jenkintown, PA 19046; MPN TS 5"
Suite 200 i (Wis i
Arlington, VA 22201 shy i

BY:

OR Se eke Oe Re as Oe en ne ee seen,
